      Case 1:20-cv-06031-AJN-SDA Document 36 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         2/5/2021
Luigi Girotto,

                               Plaintiff,
                                                          1:20-cv-06031 (AJN) (SDA)
                   -against-
                                                          ORDER
Brentano's Inc. et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. Defendants Brentano’s Inc. and Lafayette Studios Corp. shall serve interrogatories

          and document requests no later than February 12, 2021.

      2. Defendant Lafayette Studios Corp. shall respond to Plaintiff’s written discovery no

          later than February 19, 2021.

      3. Defendant Brentano’s Inc. shall respond to Plaintiff’s written discovery no later than

          March 8, 2021.

      4. The deadline for the completion of all discovery, including expert discovery, is

          extended until June 7, 2021. Extensions shall be granted for good cause shown,

          especially with respect to the new defendants named in the Amended Complaint who

          have not yet appeared.
     Case 1:20-cv-06031-AJN-SDA Document 36 Filed 02/05/21 Page 2 of 2




     5. This Order supersedes the Case Management Plan set forth at ECF No. 19.

SO ORDERED.

DATED:        New York, New York
              February 5, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge




                                           2
